DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/03/2020 have been considered by the Examiner.

Claim Objections
Claim(s) 13-14 are objected to because of the following informalities:  
Claim(s) 13 recite a phrase “according to the A-phase”. The Examiner suggests amending the phrase to recite “according to A-phase point-on-wave” to restore antecedent clarity. 
Claim(s) 14 recite a term “the switch device”. The Examiner suggests amending the term to recite “the switching device” to restore antecedent clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 16-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Regarding Claim 16, it depends on itself which is improper. Examiner assumes dependent on claim 15. See MPEP 37 C.F.R. 1.75   “(c) One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application. Any dependent claim which refers to more than one other claim ("multiple dependent claim") shall refer to such other claims in the alternative only”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Dependent Claim(s) 17-20 not specifically addressed share the same 112 rejection as the rejected base claim(s). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tziouvaras et al. (US 20130234731; hereinafter Tziouvaras) in view of Taillefer et al. (US 9870879).
Regarding claim 1, Tziouvaras teaches in figure(s) 1-11 An intelligent electronic device (IED) of a power system, comprising: 
a capacitive voltage transformer (CVT) (ccvt 950; fig. 9A); 
a memory (storage medium of IED 905; para. 30 -  a software module or component may include any type of computer instruction or computer executable code located within or on a computer-readable storage medium; fig. 9A); and 
a processor (processor of IED 905; para. 29 - IED may refer to any microprocessor-based device that monitors, controls, automates, and/or protects monitored equipment within a system. may include communications processors, computing platforms, programmable logic controllers (PLCs), programmable automation controllers; fig. 9A) operatively coupled to the memory (para. 48 - local IED may receive signals from current sensors associated with the primary and auxiliary capacitive assemblies and transmit the current signals to a remote IED configured to store and/or process the data), wherein the processor is configured to execute instructions stored on the memory to cause the processor to: 
calculate an analog amount of trapped charge (trap charge calculation step 750 in fig. 7; analog ccvt charge/voltage in fig. 5) of each phase (para. 46 -  a multi-phase power system in which one or more phase lines are connected to one or more transformer cores) of a power line (phase line 910; fig. 9A) based on voltage measurements (para. 11 - determining the voltage on the phase line, 520, 740; figs. 5,7) of the power line (abs. - calculating the trapped charge on a de-energized phase line connected to a capacitance-coupled voltage transformer (CCVT)); and 
close a switching device (breaker switching on for re-energizing) of each phase at a time corresponding to a point (para. 43 -  At approximately 320 ms, at 540, the phase line is re-energized and the actual phase line voltage 510 alternates between approximately -100 KV and 100 KV; fig. 5) associated with the analog amount of trapped charge of the respective phase (para. 48 -   IED configured to monitor, protect, and/or control aspects of the power system associated with the phase line may then receive instruction from the remote IED with regards to breaker switching, or other related events, in order to ensure that a phase line is optimally re-energized).
Tziouvaras does not teach explicitly point-on-wave.
However, Taillefer teaches in figure(s) 1-7 point- on-wave (point of wave controller 6 in fig. 4; col. 3 lines 9-10 - Controlled Switching Device, alternatively known as a Point on Wave (POW) controller). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tziouvaras by having point- on-wave as taught by Taillefer in order to provide switching control based on point-on-wave as evidenced by "A CSD, also known as Point on Wave (POW) controller, is an intelligent controller designed to send open or close commands to a circuit breaker in order to synchronize mechanical operations of the CB with at least one electrical signal present on a network… control medium and high voltage circuit breakers to mitigate switching transients… a method for controlling the closing of a circuit breaker to mitigate and/or eliminate the inrush current in capacitive loads such as capacitor banks and filters by taking into account the residual DC voltage charges that may be present in the load." (abstract, col. 5 lines 48-54).

Regarding claim 4, Tziouvaras in view of Taillefer teaches the IED of claim 1, 
Taillefer additionally teaches in figure(s) 1-7 wherein the processor is configured to calculate the time to close the switching device of each phase to match a voltage of the power system that is online with a voltage from the trapped charge of the power line to reduce or minimize the voltage difference between the power line and the power system, thereby minimizing traveling waves launched during closing (col. 4 lines 64-67 :- A capacitor bank shall be switched on when the value of the source voltage (9) is near zero. Such near zero-value switching allows inrush current to be minimized; fig. 3; col. 2 lines 1-3 :- result of an uncontrolled switching operation of a capacitive load on the network. voltage (1), the resulting transients may travel on the lines; fig. 1).

Regarding claim 5, Tziouvaras teaches in figure(s) 1-11 the IED of claim 1, wherein the processor is configured to initiate closing at the time without receiving inputs of any trapped charge user settings (para. 47 - IED may determine the trapped charge on the phase line at the de-energization time, at 750 – no user settings recited).

Regarding claim 6, Tziouvaras in view of Taillefer teaches the IED of claim 1, 
Taillefer additionally teaches in figure(s) 1-7 wherein the processor is configured to: calculate the point-on-wave of each phase of the power line; and calculate a time to close the switching device of each phase that minimizes the time difference between a first phase closing time and a last phase closing time to limit the amount of change to the trapped charge caused by closing of the first phase (abs. - calculating a set of optimum reclosing times for each phase in accordance with the chosen strategy, and selecting an optimum time from the proposed optimum times and closing the phases of the current breaking device).

Regarding claim 7, Tziouvaras in view of Taillefer teaches the IED of claim 6, 
Taillefer additionally teaches in figure(s) 1-7 wherein the processor is configured to: determine a first set of points of each phase and a second set of points of each phase that match the analog amount of trapped charge associated with each phase; selecting closing times from the first and second set of points of each phase closest in time to each other (set of zero voltage across CB upward/downward points in fig. 6).

Regarding claim 9, Tziouvaras teaches in figure(s) 1-11 a non-transitory, computer readable medium (storage medium of IED 905; para. 30 -  a software module or component may include any type of computer instruction or computer executable code located within or on a computer-readable storage medium; fig. 9A), comprising instructions configured to be executed by a processor (processor of IED 905; para. 29 - IED may refer to any microprocessor-based device that monitors, controls, automates, and/or protects monitored equipment within a system. may include communications processors, computing platforms, programmable logic controllers (PLCs), programmable automation controllers; fig. 9A) to cause the processor to: 
calculate an analog amount of trapped charge (trap charge calculation step 750 in fig. 7; analog ccvt charge/voltage in fig. 5) of a power line (phase line 910; fig. 9A) based on voltage measurements (para. 11 - determining the voltage on the phase line, 520, 740; figs. 5,7) of the power line (abs. - calculating the trapped charge on a de-energized phase line connected to a capacitance-coupled voltage transformer (CCVT)); and 
close a switching device (breaker switching on for re-energizing) of each phase of the power line at a time corresponding to a point (para. 43 -  At approximately 320 ms, at 540, the phase line is re-energized and the actual phase line voltage 510 alternates between approximately -100 KV and 100 KV; fig. 5) associated with the analog amount of trapped charge of the respective phase (para. 48 -   IED configured to monitor, protect, and/or control aspects of the power system associated with the phase line may then receive instruction from the remote IED with regards to breaker switching, or other related events, in order to ensure that a phase line is optimally re-energized).
Tziouvaras does not teach explicitly point-on-wave.
However, Taillefer teaches in figure(s) 1-7 point- on-wave (point of wave controller 6 in fig. 4; col. 3 lines 9-10 - Controlled Switching Device, alternatively known as a Point on Wave (POW) controller). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tziouvaras by having point- on-wave as taught by Taillefer in order to provide switching control based on point-on-wave as evidenced by "A CSD, also known as Point on Wave (POW) controller, is an intelligent controller designed to send open or close commands to a circuit breaker in order to synchronize mechanical operations of the CB with at least one electrical signal present on a network… control medium and high voltage circuit breakers to mitigate switching transients… a method for controlling the closing of a circuit breaker to mitigate and/or eliminate the inrush current in capacitive loads such as capacitor banks and filters by taking into account the residual DC voltage charges that may be present in the load." (abstract, col. 5 lines 48-54).

Regarding claim 15, Tziouvaras teaches in figure(s) 1-11 a method, comprising: 
determining a per-unit voltage of each phase of a power line (phase line 910; fig. 9A) from voltage measurements of the power line (para. 11 - determining the voltage on the phase line, 520, 740; figs. 5,7); 
determining a normalized trapped charge amount (trap charge calculation step 750 in fig. 7; analog ccvt charge/voltage vs. actual phase line voltage in fig. 5) from the per-unit voltages of each phase; 
determining a point (para. 43 -  At approximately 320 ms, at 540, the phase line is re-energized and the actual phase line voltage 510 alternates between approximately -100 KV and 100 KV; fig. 5) of each phase that corresponds to the normalized trapped charge amount; and 
closing a switching device (breaker switching on for re-energizing) of each phase of the power line at a time corresponding to the point of the respective phase (para. 48 -   IED configured to monitor, protect, and/or control aspects of the power system associated with the phase line may then receive instruction from the remote IED with regards to breaker switching, or other related events, in order to ensure that a phase line is optimally re-energized).
Tziouvaras does not teach explicitly point-on-wave.
However, Taillefer teaches in figure(s) 1-7 point- on-wave (point of wave controller 6 in fig. 4; col. 3 lines 9-10 - Controlled Switching Device, alternatively known as a Point on Wave (POW) controller). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tziouvaras by having point- on-wave as taught by Taillefer in order to provide switching control based on point-on-wave as evidenced by "A CSD, also known as Point on Wave (POW) controller, is an intelligent controller designed to send open or close commands to a circuit breaker in order to synchronize mechanical operations of the CB with at least one electrical signal present on a network… control medium and high voltage circuit breakers to mitigate switching transients… a method for controlling the closing of a circuit breaker to mitigate and/or eliminate the inrush current in capacitive loads such as capacitor banks and filters by taking into account the residual DC voltage charges that may be present in the load." (abstract, col. 5 lines 48-54).

Claim(s) 2-3 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tziouvaras in view of Taillefer, and further in view of Fanget et al. (US 20120306290).
Regarding claim 2, Tziouvaras in view of Taillefer teaches the IED of claim 1, 
Tziouvaras does not teach explicitly wherein the processor is configured to: obtain a sum using a one-cycle rolling, moving window of voltage measurements on the power line as a trapped charge amount over the cycle.
However, Fanget teaches in figure(s) 1-8 wherein the processor is configured to: obtain a sum using a one-cycle rolling, moving window of voltage measurements (para. 34 - voltage analysis over a signal window, typically of 100 ms, of a Prony model that is a sum of three damped sinusoids of amplitudes A', A'', and A''', with phases .phi.', .phi.'', and .phi.''; figs. 3,5) on the power line as a trapped charge amount over the cycle (para. 149 - enabling discrimination between trapped charge and line powering).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tziouvaras by having wherein the processor is configured to: obtain a sum using a one-cycle rolling, moving window of voltage measurements on the power line as a trapped charge amount over the cycle as taught by Fanget in order to provide "algorithm strategy based on the history of events" (para. 149).

Regarding claim 3, Tziouvaras in view of Taillefer teaches the IED of claim 2, 
Fanget additionally teaches in figure(s) 1-8 wherein the processor is configured to select a maximum of the rolling trapped charge amounts as the analog amount of trapped charge on the power line (para. 214-215 - non-linear least squares method is attempted over each window of M points. Each iteration uses a start parameter vector defined as follows: amplitude=maximum of the window considered).

Regarding claim 16, Tziouvaras in view of Taillefer teaches the method of claim 15, 
Tziouvaras does not teach explicitly comprising: normalizing the trapped charge amount to be - 1 per unit, 1 per unit, or any per- unit value therebetween; and clamping any analog trapped charge amounts with a magnitude greater than 1.
However, Fanget teaches in figure(s) 1-8 comprising: normalizing the trapped charge amount to be - 1 per unit, 1 per unit, or any per- unit value therebetween (each phase values within normalized 1 to -1 in fig. 8); and clamping any analog trapped charge amounts with a magnitude greater than 1 (para. 149 - a null voltage signal on the line side after opening may correspond to a trapped charge and thus to a DC voltage on the line which, in the worst case scenario, is equal to the nominal phase-ground peak voltage).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tziouvaras by having comprising: normalizing the trapped charge amount to be - 1 per unit, 1 per unit, or any per- unit value therebetween; and clamping any analog trapped charge amounts with a magnitude greater than 1 as taught by Fanget in order to provide "each phase (A, B, C), obtaining missing supply voltages from an acquired supply voltage, performing healthy phase/faulty phase discrimination, conducting voltage analysis by attempted matching of a model over a signal window, choosing a strategy of simple closing or reclosing of the breaking device as a function of choice condition" (abstract).

Regarding claim 17, Tziouvaras as modified by Taillefer and Fanget teaches the method of claim 16, 
Tziouvaras does not teach explicitly comprising obtain per-unit voltages from the voltage measurements; and sum the per-unit voltages over the preceding cycle to obtain the analog amount of trapped charge.
However, Fanget teaches in figure(s) 1-8 comprising obtain per-unit voltages from the voltage measurements; and sum the per-unit voltages over the preceding cycle (para. 34 - voltage analysis over a signal window, typically of 100 ms, of a Prony model that is a sum of three damped sinusoids of amplitudes A', A'', and A''', with phases .phi.', .phi.'', and .phi.''; figs. 3,5) to obtain the analog amount of trapped charge (para. 149 - enabling discrimination between trapped charge and line powering).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tziouvaras by having comprising obtain per-unit voltages from the voltage measurements; and sum the per-unit voltages over the preceding cycle to obtain the analog amount of trapped charge as taught by Fanget in order to provide "algorithm strategy based on the history of events" (para. 149).

Regarding claim 18, Tziouvaras teaches in figure(s) 1-11 the method of claim 16, comprising initiating closing at the time without receiving inputs of any trapped charge user settings during commissioning (para. 47 - IED may determine the trapped charge on the phase line at the de-energization time, at 750 – no user settings recited).

Regarding claim 19, Tziouvaras in view of Taillefer teaches the method of claim 16, 
Taillefer additionally teaches in figure(s) 1-7 comprising calculating a time to close the switching device of each phase that minimizes the time difference between a first phase closing time and a last phase closing time to limit the amount of change to the trapped charge caused by closing of the first phase (abs. - calculating a set of optimum reclosing times for each phase in accordance with the chosen strategy, and selecting an optimum time from the proposed optimum times and closing the phases of the current breaking device).

Regarding claim 20, Tziouvaras in view of Taillefer teaches the method of claim 19, 
Taillefer additionally teaches in figure(s) 1-7 comprising sending signals to each individual switching device at the corresponding calculated time (col. 2 lines 44-48 :-  providing the electrical circuit with a controlled switching device (6) adapted to send a close command to the circuit breaker (4) in order to synchronize its mechanical operation to reduce transients sent to the electrical circuit).

Claim(s) 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tziouvaras in view of Taillefer, and further in view of Montenegro et al. (US 20130054177).
Regarding claim 10, Tziouvaras in view of Taillefer teaches the non-transitory, computer-readable medium of claim 9, 
Tziouvaras does not teach explicitly wherein the instructions are configured to be executed by the processor to cause the processor to: determine a per-unit voltage from the voltage measurements; and integrate the per-unit voltage over a cycle to obtain the analog amount of trapped charge.
However, Montenegro teaches in figure(s) 1-12 wherein the instructions are configured to be executed by the processor to cause the processor to: determine a per-unit voltage from the voltage measurements (clm. 2 - a sampling rate defining a number of samples per unit time taken from a voltage charge output signal); and integrate the per-unit voltage over a cycle to obtain the analog amount of trapped charge (integrator 19 for analog charge output Q0 in fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tziouvaras by having wherein the instructions are configured to be executed by the processor to cause the processor to: determine a per-unit voltage from the voltage measurements; and integrate the per-unit voltage over a cycle to obtain the analog amount of trapped charge as taught by Montenegro in order to provide "generating the digitized voltage charge outputs of the device under test utilizing the detection circuit converting the charge outputs of the device under test to the voltage charge outputs and amplifying the voltage charge outputs based on the user inputs utilizing an integration circuit of the detection circuit controlled by the data acquisition module via execution of the analog-to-digital conversion and timing program" (clm. 4).

Claim(s) 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tziouvaras in view of Taillefer, and further in view of Talluri et al. (US 20170358404).
Regarding claim 13, Tziouvaras in view of Taillefer teaches the non-transitory, computer-readable medium of claim 9, 
Tziouvaras does not teach explicitly wherein the instructions are configured to be executed by the processor to cause the processor to align a B-phase point-on-wave and a C-phase point-on-wave according to the A-phase.
However, Talluri teaches in figure(s) 1-4 wherein the instructions are configured to be executed by the processor to cause the processor to align a B-phase point-on-wave and a C-phase point-on-wave according to the A-phase (para. 10 - detecting an instance of switching in an another phase based on the first rate of change associated with current of the subsystem in the one phase of the multiphase electrical system; step 230 in figs. 1-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tziouvaras by having wherein the instructions are configured to be executed by the processor to cause the processor to align a B-phase point-on-wave and a C-phase point-on-wave according to the A-phase as taught by Talluri in order to provide "determining a first rate of change from the monitored current in the one phase, detecting an instance of switching in an another phase based on the first rate of change" (abstract).

Claim(s) 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tziouvaras in view of Taillefer, and further in view of Ito et al. (US 6392390).
Regarding claim 14, Tziouvaras in view of Taillefer teaches the non-transitory, computer-readable medium of claim 9, 
Tziouvaras does not teach explicitly wherein the instructions are configured to be executed by the processor to cause the processor set the analog amount of trapped charge to zero when the time to close the switch device exceeds a threshold amount of time.
However, Ito teaches in figure(s) 1-12 wherein the instructions are configured to be executed by the processor to cause the processor set the analog amount of trapped charge to zero when the time to close the switch device exceeds a threshold amount of time (col. 11-12 :- a pole-closing time Td" which is the time until an electrical phase angle of a certain ideal angular phase is reached … accurate closing can be realized by detecting not only the zero voltage point of the source voltage of each of the R, S and T phases but also the zero voltage point of each of the R-to-S, S-to-T and T-to-R phase voltage to determine the closing time; fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tziouvaras by having wherein the instructions are configured to be executed by the processor to cause the processor set the analog amount of trapped charge to zero when the time to close the switch device exceeds a threshold amount of time as taught by Ito in order to provide "issuing a command for energizing the impedance load at an electrical phase angle in a range predetermined for each phase, when detecting a zero point of a source voltage of each phase or a zero point of each phase-to-phase voltage…controls the opening and closing timing of a power switch to suppress the occurrence of exciting inrush currents and surge voltages, which are hard on system equipment such as transformer, shunt reactor, power-transmission lines and capacitor banks." (abstract, col. 1 lines 6-12).

Allowable Subject Matter
Claim(s) 8 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 8 and 11, the prior arts of record do not fairly teach or suggest “determine an arcsin of the analog amount of trapped charge to obtain a first potential point-on-wave at which to close the switching device” including all of the limitations of the base claim and any intervening claims.
Claim(s) 12 are objected for dependent upon allowable base claim 11.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  See the List of References cited in the US PT0-892. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868